148 Ga. App. 639 (1979)
252 S.E.2d 67
FRED R. SURFACE & ASSOCIATES, INC.
v.
WOROZBYT.
56834.
Court of Appeals of Georgia.
Submitted October 30, 1978.
Decided January 9, 1979.
Novy & Rumsey, Eugene Novy, Penelope W. Rumsey, for appellant.
Marvin P. Nodvin, for appellee.
BIRDSONG, Judge.
The trial court in this non-jury trial made no findings of fact or conclusions of law. A mere recitation of the events that took place at the trial does not satisfy the requirements of CPA § 52 (a) (Code Ann. § 81A-152 (a)) nor does another recitation in the order denying the motion for new trial. The Supreme Court has firmly and squarely held that findings of fact and conclusions of law are mandatory under CPA § 52 (a). Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471). We remand this appeal with direction to the trial court to vacate its judgment, cause appropriate findings of fact and conclusions of law and enter a new judgment for which the losing party shall be free to enter another appeal. Graham v. Tallent, 137 Ga. App. 444 (224 SE2d 98).
Appeal remanded with direction. Bell, C. J., and Shulman, J., concur.